         Case 3:18-cv-00129-BSM Document 28 Filed 04/20/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JEFFERY OLSEN, on behalf of himself                                              PLAINTIFF
and all others similarly situated

v.                           CASE NO. 3:18-CV-00129 BSM

CLAY COUNTY, ARKANSAS                                                          DEFENDANT


                                           ORDER

       Jeffery Olsen’s motion for attorneys fees and costs [Doc. No. 24] is granted in the

amount of $8,000 in fees and $1,285.15 in costs. Olsen, Lenny Wallace, and Dylan Pruett

settled their Fair Labor Standards Act (“FLSA”) complaint with Clay County, Arkansas for

$2,113.30, $1,642.76, and $143.94, respectively. Joint Mot. Approve Partial Settlement, Ex.

1, Doc. No. 22. They now request $13,956.75 in fees and $1,285.18 in costs.

       Plaintiffs’ fee request is not facially unreasonable. See Holyfield v. F.P. Quinn & Co.,

No. 90-C-507, 1991 WL 65928, at *1–*2 (N.D. Ill. Apr. 22, 1991) (plaintiff received $921

in settlement but $6,922 in fees awarded). The county, however, argues that the fee request

is unreasonable because it attempted to settle plaintiffs’ claims very early but that plaintiffs

refused to make a settlement demand until they incurred a substantial amount in fees. The

county’s position is that it should not be required to pay the requested fee because it acted

in good faith to quickly resolve plaintiffs’ claims and that plaintiffs’ actions prevented quick

resolution. In reply, plaintiffs argue that they were unable to make an informed demand until

the county provided discovery and that the county’s slow movement in doing so is what held
         Case 3:18-cv-00129-BSM Document 28 Filed 04/20/20 Page 2 of 3



up their making a demand.

       The parties have fully briefed all of the factors that must be considered when

determining whether a fee petition is reasonable. When I decide the reasonableness of fee

petitions, I look to see if the time spent by counsel was necessary. In FLSA cases, I often

wonder why defendants do not step forward quickly to resolve pay issues. Having reviewed

these cases for the past twelve years, it appears that the deficit in pay that is claimed by the

typical plaintiff is very small and that a quick offer to pay the plaintiff would move the case

quickly towards resolution and would allow defendants to minimize the fees they will

ultimately have to pay to plaintiffs’ counsel as well as defense counsel. It appears from the

briefs and the docket that this is what the county attempted to do.

       Further, in addition to all of the factors set out in the parties’ briefs, I also consider the

impact that reducing fees in FLSA cases will have on future litigation. Due to the very small

amounts in damages involved in typical FLSA cases, fee reductions by judges could lead

experienced lawyers to exit this area of practice, which would negatively impact employees

who have been deprived the pay required by law. This is unacceptable. Consequently, fee

reductions, especially in cases like this in which the fee requested is relatively small

compared to other cases, should be done with caution.

       All of this being weighed, the county must be given credit for doing the right thing,

stepping forward early and attempting to settle quickly. Further, plaintiffs’ assertion that they

could not make an informed demand until they received discovery is unconvincing. Plaintiffs


                                                 2
         Case 3:18-cv-00129-BSM Document 28 Filed 04/20/20 Page 3 of 3



routinely make demands before lawsuits are even filed. Moreover, plaintiffs had enough

information to make a reasonable demand because they knew their hourly pay rates and

should have been reasonably aware of the number of hours they worked. Therefore,

plaintiffs’ failure to make a demand until late in the litigation was unreasonable.

       Thus, Olsen’s motion for attorneys fees and costs [Doc. No. 24] is granted in the

amount of $8,000 in fees and $1,285.15 in costs.

       IT IS SO ORDERED this 20th day of April, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                              3
